Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed November 23, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2021 has been entered. 
	Claims 12, 17-21, 23, 25-28 and 31-36 are currently pending. Claim 12 has been amended and claim 36 has been added by  Applicant's amendment filed on November 23, 2021. No claims were canceled. 
Applicant’s election with traverse of Group I, claim(s) 12-28 and claims 31-35 (claims 13-16, 22, 24 now canceled), directed to a Nipah virus (NiV) envelope pseudotyped lentivirus particle comprising NiV-F and NiV-G proteins in Applicants’ response filed on October 8, 2020 is acknowledged.  
The examiner has previously withdrawn the species restriction requirement in relation to a species of NiV G protein mutant and a species of NiV F protein mutant, as examination of all species of NiV G protein and NiV F together does not represent undue burden.  The requirement for restriction between Groups I-II was previously made FINAL.
Therefore, claims 12, 17-21, 23, 25-28 and 31-36 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Specification
The objection to the Specification filed on 11/23/2021 has been withdrawn. Support for the recitation of “residues 525-546 of the NiV-F peptide, which will be referred to herein as the “T5F” or “T234F” form of the NiV-F glycoprotein (see FIG. 1; deletion of 525-546 of SEQ ID NO:1 plus AU tag [DTYRY1])” is found at least in Figure A at page 40 of the provisional application 61/615,534 filed on March 26, 2012.

    PNG
    media_image1.png
    455
    716
    media_image1.png
    Greyscale

Drawings
The replacement drawings were received on 11/23/2021 including the amendment of Figure 1 finding support at page 40 of provisional the provisional application 61/615,534 has been accepted. This corrects the deficiencies noted in the previous Office action.

    PNG
    media_image2.png
    164
    732
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103   	In view of Applicants’ amendment of claim 12, the rejection of claims 12, 17-21, 23, 25-28 and 31-35 under 35 U.S.C. 103(a) as being unpatentable Aguilar et al (Journal of Virology, May 2007, p. 4520–4532; of record) in view of  Khetawat and Broder (Virology Journal 2010; pp 1-14; of record IDS filed on 09-24-2014),  and further in view of Audonnet et al., (US Pub. 2007/0031455; date of publication February 8, 2007; of record) has been withdrawn.
The following reasons are noted for the withdraw of this rejection. 

    PNG
    media_image3.png
    239
    385
    media_image3.png
    Greyscale
Aguilar illustrates  in Figure 1A a construct identified as T234 comprising a deletion of amino acid residues 525-546 of the cytoplasmic tail of NiV-F of  SEQ ID NO:1. Though the relative cell surface expression (CSE) of the T234 construct was lower than deletion mutants, the relative level of fusion of  T234 was significantly greater than the other deletion mutants (Page 4523; Figure 1D). 
which is not represented in any of Khetawat's constructs ΔCt1- ΔCt7. The NiV-F sequence as recited in the instant claims falls between Khetawat's constructs b.Ct3 and b.Ct4.”

    PNG
    media_image4.png
    399
    575
    media_image4.png
    Greyscale


Khetawa et al., states  “the retention of amino acid residues from the endocytosis motif YSRL to residues EDRRV in the cytoplasmic tail appeared to allow for more efficient F0 processing, as evidenced by the greater levels of F1 observed with these NiV constructs (NiV FΔCt4 to FΔCt7) (Figure 4) in comparison to NiV FΔCt1, FΔCt2 and FΔCt3 which lack the YSRL motif. In addition, the cell surface levels of F (primarily F0) observed with the FΔCt1, FΔCt2 and FΔCt3 constructs appeared greater in comparison to the FΔCt4, FΔCt5, FΔCt6 and FΔCt7 constructs” (page 6; Figure 5). Khetawa et al., also demonstrates that coexpression of the HeV F panel along with their HeV G glycoprotein partner did not significantly alter the HeV F expression and cleavage patterns observed in cell surface biotinylation assays (page 6; col. 2) . Though  both Khetawat's construct FΔCt3 and the claimed construct are missing the  motif YSRL to residues EDRRV, Khetawa et al., does not provide a motivation to include the amino acid residues located at positions 523 and 524 of SEQ ID NO:1 , e.g,  “NT”. Furthermore, though  Aguilar provides support for the construct identified as T234 comprising a deletion of amino acid residues 525-546 of the cytoplasmic tail of NiV-F of  SEQ ID NO:1, Applicants concedes that Aguilar demonstrates the unpredictability in the ability to incorporate NiV-F CT mutant proteins onto a reporter vesicular stomatitis virus (VSV) (page 10 of Applicants’ remarks filed on 11/23/2021). Moreover,  Applicants concede that Figure 7A of Khetawa et al., illustrates great variability of incorporation of FΔCt1, FΔCt2 and FΔCt3 constructs lacking the endocytosis motif YSRL to residues EDRRV into lentivirus particles in infectivity of  these NiV F cytoplasmic tail deletion mutants (page 13 of Applicants’ remarks filed on 11/23/2021).

    PNG
    media_image5.png
    468
    907
    media_image5.png
    Greyscale

Thus as Applicants’ allege In both studies [Aguilar’s Vesicular stomatitis virus (VSV) luciferase particle  and Khetawat’ HIV-1 lentiviral luciferase particle], the authors found that it was not possible to pseudotype certain NiV-F truncation mutants on either viral particle system.
In contrast to Applicants’ remarks all of the NiV and HeV F glycoprotein mutant series,  of the FΔCt1, FΔCt2 and FΔCt3 bearing pseudotypes exhibit high infectivity in comparison to wild-type, which might be attributed to the greater levels of incorporation of these F glycoproteins into the particles (page 7, col. 2, Figures 7A,  B and C).
 However,  Khetawat does not teach infectivity of FΔCt1, FΔCt2 and FΔCt3 bearing pseudotypes in combination with HeV G wild type and mutant glycoproteins, wherein the claimed T234F pseudotyped lentivirus of the application exhibits a titer of ~106 IU/mL on 293T cells and  a 100-fold increase in titer compared to wtF/wtG pseudotypes (FIG. 2) 
    PNG
    media_image6.png
    134
    430
    media_image6.png
    Greyscale
coexpression of the T234F along with their HeV G glycoprotein WT significantly enhances incorporation of T234F to generate NiV F and G glycoprotein pseudotyped retrovirus particles.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting
Claims 12, 17-21, 23, 25-28 and 31-36  remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10, 064, 958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1-23 of US Patent 10, 064,958. 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
***
Claims 12, 17-21, 23, 25-28 and 31-36  remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 9,486,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Conclusion
Claims 12, 17-21, 23, 25-28 and 31-36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633